Opinion issued November 6, 2008
 








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00902-CR



FLOYD PLEASANT TARVIN, IV, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the County Criminal Court at Law No. 8
Harris County, Texas
Trial Court Cause No. 950948



MEMORANDUM OPINION

	We lack jurisdiction to hear this appeal.  Appellant, Floyd Pleasant Tarvin, IV,
pleaded no contest to the misdemeanor offense of driving while intoxicated.  On July
22, 1987, the trial court assessed appellant's punishment at confinement for 30 days
and a $100 fine.  On the same date, the trial court signed a final judgment in cause
number 950948. 
	On April 12, 2006, appellant filed a pro se document, in trial court cause
number 950948, styled "petitioner's motion to vacate and set aside offense and
conviction."  The document alleges that appellant did  not waive his right to a jury
trial and that he was denied the right to a jury trial.  We construe the April 12, 2006
"motion to vacate and set aside offense and conviction" as a notice of appeal. 
	Appellant was sentenced on July 22, 1987.  Notice of appeal was due 30 days
after sentencing, August 21, 1987.   The notice of appeal was filed on April 12, 2006,
6,839 days after the deadline for filing.  Thus, the appeal is untimely.  See Tex. R.
App. P. 26.2.  Because an untimely notice of appeal fails to vest an appellate court
with jurisdiction, this appeal must be dismissed.  Slaton v. State, 981 S.W.2d 208,
209-10 (Tex. Crim. App. 1998); Strange v. State, 258 S.W.3d 184, 605-06 (Tex.
App.--Houston [1st Dist.] 2007, pet. ref'd.) (citing Olivo v. State, 918 S.W.2d 519,
522 (Tex. Crim. App. 1996); Douglas v. State, 987 S.W.2d 605, 605-06 (Tex.
App.--Houston [1st Dist.] 1999, no pet.).
	Accordingly, this appeal is dismissed for lack of jurisdiction.
	We deny all pending motions as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.4.